Citation Nr: 1414646	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from February 27, 2009, to September 26, 2010, and on and after December 1, 2010. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board by its decision of December 2012 granted the Veteran's appeal for entitlement to an initial rating in excess of 30 percent for PTSD for pertinent time periods and remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, the TDIU issue.  In addition, the Board denied entitlement to service connection for a low back disorder, arthritis of the hips, and migraine headaches, as well as an initial compensable rating for bilateral hearing loss.  An appeal followed to the U.S. Court of Appeals for Veterans Claims (Court) but only as to the issue of the initial rating for PTSD.  The parties to that appeal before the Court thereafter jointly moved the Court to vacate the Board's denial of a rating in excess of 50 percent for PTSD, noting in addition that no appeal was being pursued as to the other issues denied by the Board and that the TDIU matter remanded by the Board was not before the Court.  The Court by its June 2013 order granted the parties' motion and the case has since been returned to the Board for further review.  

The Veteran is now represented by a private attorney and additional documentary evidence has been received by the Board since the return of the case from the Court.  That evidence was accompanied by two written waivers for its initial consideration by the RO.  

This appeal is REMANDED directly to the RO based on the Veteran's representation by private counsel.  VA will notify the Veteran if further action is required on his part.



REMAND

In the aforementioned joint motion, error was assigned in the December 2012 decision on the basis that the Board erred in finding that the Veteran had failed to communicate a desire to reschedule a videoconference hearing before the Board that was scheduled to occur in March 2012, when he in fact had advised VA in writing in February 2012 that he would be unable to appear on the scheduled date and requested that his hearing be rescheduled.  That February 2012 statement, which is not now on file, was evidently contained in a temporary folder maintained at the RO and had not been associated with the claims folder at the time of the Board's review in December 2012.  The same is true with respect to a Vet Center clinical update summary compiled in February 2012, the report of a private psychiatric evaluation in March 2012, and an undated handwritten statement from the Veteran's spouse, none of which were contained in the VA claims folder or subject to review by the Board in December 2012.  Those documents are now of record and appear to be included in the Veteran's March 2012 submission to the RO.  

In addition, the Board was found to have erred by failing to obtain Vet Center treatment records, given that the Veteran had indicated at the time of a VA examination in August 2011 that he had been attending group therapy twice monthly at the Princeton Vet Center and that the record did not contain any records compiled during that time frame.  In fact, the only Vet Center records now on file are those evaluation and treatment summaries compiled in December 2008 and February 2012.  

On the basis of the foregoing, the parties to the appeal and the Court determined that inadequate reasons and bases had been furnished by the Board for its denial of an initial rating in excess of 50 percent for PTSD due to its failure to assist the Veteran per 38 U.S.C.A. § 5103A and the referenced due process considerations.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA-generated documents are deemed to be constructively in the possession of VA adjudicators on the date compiled); 38 C.F.R. § 3.104 (2013).  

Additional review of the record indicates that further argument and evidence have been received into the record both as to the issue of the initial rating for PTSD to be assigned and the previously remanded, intertwined issue of TDIU entitlement.  including at least some evidence for which a waiver of initial RO consideration has not been received by VA.  Those submissions indicate, in part, that the Veteran does not desire a hearing regarding the TDIU question, but he does not specifically address the question that was argued before the Court and upon which the Court entered its order as to his desired Board hearing relating to the PTSD matter.  As well, it remains unknown whether the RO or AMC has completed all of the actions identified by the Board through its 2012 remand, although it is clear that no adjudication of the TDIU question has been undertaken or, as needed, issuance of a statement of the case or supplemental decisional document.  Moreover, the evidence received by VA prior to entry of the Board's decision in December 2012 but not then considered arguably identifies an increased level of severity of the Veteran's PTSD, with notations that it was evaluated as either severe or severely profound with assignment of scores of 45 on the Global Assessment of Functioning (GAF) Scale and an opinion that the Veteran was rendered unemployable by his PTSD.  Further VA examination and opinion as to the dispositive questions are thus indicated.  

Accordingly, this case is REMANDED for the following actions as to both matters herein at issue:

1.  Associate with the Veteran's VA claims folder any and all pertinent evidence contained in any temporary file held at the RO and/or AMC.  

2.  Obtain all treatment and counseling records compiled at the Vet Center in Princeton, West Virginia, from February 2009 to the present, for inclusion in the Veteran's VA claims folder.  

3.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

4.  Ascertain from the Veteran whether he desires a hearing before the Board as to his claim for an initial rating for PTSD be it at the Board or RO in person or at the RO by videoconference technology.  If so desired, that hearing should then be scheduled to occur and the Veteran should be provided sufficient notice as to its date, time, and location.  

5.  Afford the Veteran one or more VA examinations, as needed, in order to ascertain the current nature and severity of his service-connected PTSD and any related disorders and, in addition, determine the combined effects of all service-connected disorders (PTSD, hearing loss, and tinnitus) upon his employability.  The Veteran's VA claims folder should be made available to the examiner(s) for use in the study of this case and the report of such examination(s) should indicate whether the claims folder was made available and reviewed.  Any examination undertaken should include a detailed review of the Veteran's history and current complaints, as well as a mental status and/or clinical evaluation, and any and all indicated diagnostic testing.  A GAF Scale score should be assigned on the basis of the Veteran's PTSD and all other disorders, symptoms and manifestations of which cannot be differentiated therewith.  All pertinent diagnoses should be fully detailed and the relationship of any other indicated psychiatric disorders with the Veteran's PTSD should be fully outlined.  

The VA examiner is also asked to furnish an opinion, with a complete supporting rationale, as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, alone, preclude him from obtaining and maintaining substantially gainful employment, based on his educational and occupational background?  When providing the opinion the examiner should not consider the Veteran's nonservice-connected disabilities or his age.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as to find against unemployability.  More likely and as likely support unemployability; less likely weighs against the claim.

6.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, readjudicate the issues on appeal on the basis of all of the evidence of record.  If is determined that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, but fails to meet the percentage requirements for eligibility for a TDIU set forth in 38 C.F.R. § 4.16(a), then refer the case to the Director, Compensation and Pension Service, for extraschedular consideration.  If any benefit sought by this appeal continues to be denied, the Veteran and his attorney should be furnished a supplemental statement of the case that identifies and considers all pertinent evidence and then afforded a period of time in which to respond, before returning the claims folder to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



